Case 19-50680         Doc 105         Filed 10/08/20               Entered 10/08/20 15:56:04         Page 1 of 1




                                  UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF CONNECTICUT
                                        BRIDGEPORT DIVISION

RE:
Daniel T. Guilfoile                                                        Chapter 13
Debtor                                                                     Case No. 19-50680

DANIEL T. GUILFOILE
MOVANT

ROBERTA NAPOLITANO, TRUSTEE                                                October 2, 2020


                       REQUEST FOR EXTENSION OF CONFIRMATION HEARING DATE

Daniel T. Guilfoile (the "Movant") and the undersigned, hereby requests the hearing set for October 15,
2020 at 11:00am to be extended until November 15, 2020. During August 20, 2020 Hearing, it was
discussed that we received an offer for modification and are currently in the process of qualifying
during the trial period from August 15, 2020 to October 15, 2020. We will not receive final approval
until the beginning of November. I will not be able to represent to the Trustee or the court that I have
final approval by the October 15 date, so I am requesting an extension for the confirmation date.           The
undersigned hereby certifies that on October 2, 2020, in accordance with applicable law, I served the
following documents upon the entities attached below (constituting all entities entitled to notice).

          (1) A copy of the request


Dated: October 2, 2020


                                                                              60 Rowland Road
                                                                              Fairfield, CT. 06824
Roberta Napolitano
Trustee
10 Columbus Blvd.
6th Floor
Hartford, CT. 06106

U.S. Trustee
Office of the U.S. Trustee
Giaimo Federal Building
                                             l ~- . . -.
                                                  'I•-.-•·-   ,-
150 Court Street, Room 302
New Haven, CT. 06510
                                                 L7..., :•...
(U.S. Trustee)
